   Joseph H. Harrington
 1
   United States Attorney
 2 Brian M. Donovan
   Assistant United States Attorney
 3
   Post Office Box 1494
 4 Spokane, Washington 99210-1494
   Telephone: (509) 353-2767
 5

 6
                           UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8 UNITED STATES OF AMERICA,

 9               Plaintiff,                     No. 2:12-CR-00072-LRS
10         vs.                                  WRIT OF GARNISHMENT
11 KEVIN ELLISON,

12               Defendant,
           and
13

14 NFL PLAYER SECOND CAREER
   SAVINGS PLAN,
15          Garnishee.
16
           TO: NFL PLAYER SECOND CAREER SAVINGS PLAN
17
           An Order to Issue a Writ of Garnishment against the property of the Estate of
18
     Kevin Ellison and/or Defendant, Kevin Ellison, whose last known address is Chris
19
     Ellison, c/o Kevin Ellsion, 6242 Westchester Parkway, Ste. 240., Los Angeles, CA
20
     90045, has been entered by this Court. On November 15, 2012, the Court entered and
21
     Order directing Defendant to pay restitution in the amount of $101,047.85 (ECF No.
22
     66). On March 21, 2013, the Court entered an Amended Order Re Restitution,
23
     requiring the Defendant to pay restitution in the adjusted amount of $107,064.60 (ECF
24
     No. 73). As of August 21, 2014, the Defendant had made restitution payments
25
     totaling $23,900.00, leaving a balance owed of $83,164.60. A Consent Judgment was
26
     issued on September 2, 2014, ordering Defendant to pay this remaining amount owed
27
     (ECF No. 85). Today, a balance of $68,464.60 remains outstanding. You are required
28
     WRIT OF CONTINUING GARNISHMENT - 1
     by law to answer in writing, under oath, within ten (10) days after receipt of the Writ,
 1
     whether or not you have in your custody, control or possession, any property owned
 2
     by Defendant, including non-exempt, disposable earnings; specifically, but not limited
 3
     to: any and all accounts in the name of Kevin Ellison. For your convenience a form
 4
     Answer and Declaration of Garnishee accompanies this Writ.
 5
           You must file the original written answer to this Writ within ten (10) days
 6
     of your receipt of this Writ with the United States District Court Clerk at: Post
 7
     Office Box 1493, Spokane, Washington 99210-1493. Additionally, you are required
 8
     by law to serve a copy of your answer to this Writ upon Defendant and the Estate of
 9

10
     Kevin Ellsion, c/o Chris Ellison, 6242 Westchester Parkway, Ste. 240., Los Angeles,

11
     CA 90045, and upon the United States Attorney's Office, Attention: Financial

12
     Litigation Unit, Post Office Box 1494, Spokane, Washington 99210-1494.

13
           Under the law, there is property which is exempt from this Writ of Continuing

14
     Garnishment. Property which is exempt and which is not subject to this order is listed

15
     on the Clerk's Notice of Post-Judgment Garnishment with an attached Claim for

16
     Exemption form.

17         If you fail to answer the Writ or fail to withhold property in accordance with

18 this Writ, the United States of America may petition the Court for an order requiring

19 you to appear before the Court. If you fail to appear or do appear and fail to show

20 good cause why you failed to comply with the Writ, the Court may enter a judgment

21 against you for the value of Defendant's non-exempt interest in such property

22 (including nonexempt disposable earnings).

23         It is unlawful to pay, disburse, or deliver to Defendant any item attached

24 by this Writ until further order of this Court.
                                                                                 3:45 pm, Mar 11, 2019
25         DATED this 11th day of         March                , 20 19 .

26                                                              Deputy Clerk
                                                   Sean F. McAvoy
27                                                 Clerk of Court
28                                                 District Court Executive
     WRIT OF CONTINUING GARNISHMENT - 2
